DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 21-24, drawn to a test strip for detecting potassium in a blood sample, classified in B01L 2300/0825.
II. Claims 10-20, drawn to a method for detecting potassium, classified in G01N 27/3277.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention II can be practiced with another materially different product, such as an electrochemical liquid cell within which two electrodes are inserted, that is materially different from the test strip as required by Invention I. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species:
Species A is directed to a method for electrochemically detecting potassium in a blood sample by electrochemically measuring the reduced mediator (e.g. in claims 10-13, 20)
Species B is directed to a method of detecting potassium by measuring the hydrogen generated during the reaction (e.g. in claims 14-19)
The species are independent or distinct because Species A or Species B, as claimed, requires a mutually exclusive characteristic not required for the other species.  These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Robert Ziemian, the representative of applicant, on November 2, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 21-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the reagent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the reagent mixture.”
Claim 24 recites the limitation "the reagent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the reagent mixture.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge (U.S. Patent Pub. 2003/0116447) in view of Steinman (DE 3614470A1, a machine translation used for citation), supported by Hoenes (U.S. 5,286,362) as an evidence for claim 6.
Regarding claim 1, Surridge teaches a test strip (claim 1, line 1: a disposable electrochemical sensor; [0009] line 5: test strips), comprising: 
a working electrode (claim 1, line 2: a working electrode; Fig. 1; [0035] line 2: working electrode 2);
a reference electrode (claim 1, line 3: a reference electrode; Fig. 1; [0035] line 2: counter electrode 4 that is deemed to be the reference electrode); 

a reagent mixture (claim 1, line 4: a reagent layer; Fig. 5; [0063] line 7: a chemical coating 40), the reagent mixture deposited in association with one of the working electrode, the reference electrode, and the testing area (claim 1, lines 4-5: the reagent layer disposed within the sample-receiving cavity over at least the working electrode; Fig. 5: indicating the chemical coating 40 deposited on the array of interdigitated electrodes 22 inside the capillary chamber 34), the reagent mixture including a mediator (claim 2, line 2: an electron transfer mediator) and an oxidase (claim 1, lines 5-6: the reagent layer comprising an enzyme; claim 12, lines 1-2: the enzyme is glucose oxidase).

Surridge does not explicitly disclose the reagent mixture including Adenosine diphosphate (ADP), Phosphoenolpyruvate, Pyruvate Kinase, Mg2+, Phosphate, and the Oxidase is Pyruvate Oxidase.
However, Steinman teaches a method for measuring potassium levels in biological fluids ([0001] line 1).  The underlying enzyme reaction is (Original document, page 1): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

2+ ([0032] line 4), and pyruvate oxidase ([0032] line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge by incorporating ADP, PEP, pyruvate kinase, Mg2+, phosphate, and pyruvate oxidase as taught by Steinman because these reagents are components for enzyme reactions for detecting potassium concentration ([0011] lines 3-4).  Combining prior art elements, i.e., the reagents of the enzyme reaction, according to known methods, i.e., for detecting potassium concentration, to yield predictable results, i.e., for detecting potassium concentration on test strip, is prima facie obvious. MPEP 2141(III)(A).
Further, the preamble “for detecting potassium in a blood sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The combined apparatus as taught by Surridge and Steinman is identical to the 

Regarding claim 2, Surridge teaches the mediator is nitrosoaniline (claim 4, line 2).

Regarding claim 4, the designation “the Pyruvate Kinase is derived from Bacillus stearothermophilus” is a product-by-process limitation.  There is no apparent difference between the claimed test strip and the prior art as taught by Surridge in view of Steinman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 5, Surridge teaches the analyte is pyruvate (claim 6, line 4), and for detecting pyruvate, the enzyme is pyruvate oxidase (Table 1).  When the sample containing the analyte is contacted with the coating, the analyte, enzyme, and the mediator participate in a reaction ([0041] lines 4-7), in which the analyte is oxidized and the mediator is reduced ([0041] lines 9-10), producing a constant or “steady state” current between the electrodes that is measured and correlated to the amount of 

    PNG
    media_image2.png
    28
    526
    media_image2.png
    Greyscale

(Steinman, reaction I), and 

    PNG
    media_image2.png
    28
    526
    media_image2.png
    Greyscale
, wherein the reduced mediator represents a charge detectable by a meter (Surridge, Table 1; [0041, lines 4-7, 9-10, 23-26). 

Further, the designation “wherein the test strip detects potassium according to the equation:

    PNG
    media_image3.png
    87
    640
    media_image3.png
    Greyscale
wherein, the reduced mediator represents a charge detectable by a meter” is inherent to the claimed apparatus.  The combined apparatus of Surridge and Steinman teaches all structural limitations of the claimed apparatus and all components of the reagent mixture, and thus is capable of detecting potassium according to the claimed reactions which result in a current, i.e., a charge detectable by a meter, due to the reduced mediator. 

Regarding claim 6, Surridge teaches the mediator is 4-nitrosoaniline (Table 1: nitrosoanaline derivatives; [0045] last two lines: nitrosoanalines; as evidenced by Hoenes that the mediator is 4-nitrosoaniline (Hoenes, Table I, last line)).

The designation “the pH is achieved by adding LiOH” is a product-by-process limitation.  There is no apparent difference between the claimed test strip and the prior art as taught by Surridge in view of Steinman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 8, Surridge teaches the reagent mixture further includes polyethylene oxide ([0055] lines 1, 10: the binder can provide integrity of the coating, for example, polyethylene oxide) and Triton X-100 ([0104] lines 1-2, 6, the chemical coating was formulated from several sub-mixtures of components; e.g., Triton X-100).

Regarding claim 9, Surridge teaches the working electrode and the reference electrode are interdigitated (Fig. 1: indicating the electrode structure, including the working electrode and the reference electrode, is interdigitated).

Regarding claims 21 and 22, Surridge teaches a test strip (claim 1, line 1: a disposable electrochemical sensor; [0009] line 5: test strips), comprising: 

a reference electrode (claim 1, line 3: a reference electrode; Fig. 1; [0035] line 2: counter electrode 4 that is deemed to be the reference electrode); 
a testing area (claim 1, lines 3-4: a sample-receiving cavity; Fig. 3, 5; [0062] line 9: capillary chamber 34), including the working electrode and the reference electrode (Fig. 3, 5: indicating the capillary chamber 34 includes the interdigitated electrodes 22 that includes the working electrode and the reference electrode); 
a reagent mixture (claim 1, line 4: a reagent layer; Fig. 5; [0063] line 7: a chemical coating 40), the reagent mixture deposited in association with one of the working electrode, the reference electrode, and the testing area (claim 1, lines 4-5: the reagent layer disposed within the sample-receiving cavity over at least the working electrode; Fig. 5: indicating the chemical coating 40 deposited on the array of interdigitated electrodes 22 inside the capillary chamber 34), the reagent mixture including a mediator (claim 2, line 2: an electron transfer mediator) and an oxidase (claim 1, lines 5-6: the reagent layer comprising an enzyme; claim 12, lines 1-2: the enzyme is glucose oxidase).

Surridge does not explicitly disclose the reagent mixture including Adenosine diphosphate (ADP), Phosphoenolpyruvate, Pyruvate Kinase, and the Oxidase is Pyruvate Oxidase (claim 21) or Mg2+ and Phosphate (claim 22).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Steinman teaches that pyruvate kinase requires the presence of potassium as a cofactor which much be activated and required for maximum function, and by using predetermined amounts of phosphoenolpyruvate (PEP), ADP, pyruvate kinase and magnesium and measuring the rate at which the products appear, one can determine the level of enzyme activity that is directly proportional to the potassium concentration ([0011] lines 3-7).  Thus, Steinman teaches the reagent mixture in example 2 includes phosphate ([0032] lines 1-2), ADP ([0032] line 3), PEP ([0032] line 4), pyruvate kinase ([0032] line 7), Mg2+ ([0032] line 4), and pyruvate oxidase ([0032] line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge by incorporating ADP, PEP, pyruvate kinase, Mg2+, phosphate, and pyruvate oxidase as taught by Steinman because these reagents are components for enzyme reactions for detecting potassium concentration ([0011] lines 3-4) and the reaction requires Mg ([0010] lines 1-2).  Combining prior art elements, i.e., the reagents of the enzyme reaction, according to known methods, i.e., for detecting potassium concentration, to yield predictable results, i.e., for detecting potassium concentration on test strip, is prima facie obvious. MPEP 2141(III)(A).


Regarding claim 23, Surridge teaches the mediator is nitrosoaniline (claim 4, line 2).
Claim(s) 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge in view of Steinman, and further in view of Hayashi (U.S. Patent Pub. 2009/0233805).
Regarding claims 3 and 24, Surridge and Steinman disclose all limitations of claims 1 and 21 as applied to claims 1 and 21, respectively.  Further, Surridge discloses an example of suitable mediators is potassium ferricyanide ([0045] lines 16-18).
Surridge and Steinman do not explicitly disclose the reagent further includes lithium (claims 3, 24).
However, Hayashi teaches examples of electron transfer mediators include alkali metal ferricynanides, such as potassium ferricyanide, lithium ferricyanide ([0068] lines 1-3).   Thus, Hayashi teaches the reagent further includes lithium by using the mediator lithium ferricyanide.
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge in view of Steinman, and further in view of Charter (U.S. 7,410,755).
Regarding claim 7, Surridge and Steinman disclose all limitations of claim 1 as applied to claim 1.  Steinman further discloses the reagent mixture in example 2, including PEP, ADP in a Tris-HCl buffer containing Mg2+ at a pH value of 7.5 ([0032] lines 3-4). 
Surridge and Steinmann do not explicitly disclose the pH of the reagent mixture is 6.5.
However, Charter teaches assays for detecting ADP presence and formation (Col. 1, lines 24-25), and the ADP enzyme reagent includes PEP, Pyruvate Kinase, Pyruvate Oxidase in sodium phosphate buffer at pH 7.0 (Col. 8, lines 26, 33, 35-36, 38).  The pH is conveniently about 7, but can be varied from 5-9 (Col. 7, 21-22).  Thus, the pH value of the reagent is deemed to be a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge and Steinman by adjusting the pH value of the reagent mixture as claimed because the pH value of the reagent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                        

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795